EXHIBIT 23.1 LEE KEELING & ASSOCIATES, INC. PETROLEUM CONSULTANTS First Place Towe 15 East Fifth Street, Suite 3500 Tulsa, Oklahoma 74103-4350 (918) 587-5521 Telefax (918) 587-2881 CONSENT OF INDEPENDENT PETROLEUM CONSULTANTS We hereby consent to the use of the name Lee Keeling & Associates, Inc. and to the incorporation by reference of our report entitled “Estimated Proved, Probable and Possible Reserves and Future Cash Flow from Properties in Kentucky and Tennessee” with an effective date of December 31, 2010, which appears in the annual report on Form 10-K of TN-K Energy Group, Inc. for the year ended December 31, 2010. Tulsa, Oklahoma /s/ Lee A. Keeling April 13, 2011 Lee A. Keeling Chief Executive Officer /s/ Lee Keeling & Associates, Inc. Lee Keeling & Associates, Inc. Oklahoma Registered Engineering Firm CA 49 PE Tulsa, Oklahoma
